Case 2:17-ap-01289-BR   Doc 133 Filed 04/16/19 Entered 04/16/19 12:10:07   Desc
                          Main Document    Page 1 of 5
Case 2:17-ap-01289-BR   Doc 133 Filed 04/16/19 Entered 04/16/19 12:10:07   Desc
                          Main Document    Page 2 of 5
Case 2:17-ap-01289-BR   Doc 133 Filed 04/16/19 Entered 04/16/19 12:10:07   Desc
                          Main Document    Page 3 of 5
Case 2:17-ap-01289-BR   Doc 133 Filed 04/16/19 Entered 04/16/19 12:10:07   Desc
                          Main Document    Page 4 of 5
Case 2:17-ap-01289-BR   Doc 133 Filed 04/16/19 Entered 04/16/19 12:10:07   Desc
                          Main Document    Page 5 of 5
